Citation Nr: 1602370	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  11-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in North Little Rock, Arkansas.

This matter was previously before the Board in April 2014, December 2014, and July 2015 when it was remanded for further procedural and evidentiary development.

The Veteran's May 2011 VA Form 9, substantive appeal, reflected his desire to participate in a hearing before a member of the Board.  The Veteran was scheduled to testify at a hearing before the Board on January 9, 2013.  An October 2012 letter notified the Veteran of the date, time, and location of the hearing.  The Veteran did not appear for this hearing.  However, in November 2012 correspondence, the Veteran withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38C.F.R. § 20.704 (e) (2015).


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD and major depressive disorder, was not affirmatively shown to have had onset during service; and an acquired psychiatric disorder, diagnosed after service, is not related to an injury, disease, event in service, or a verified in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard October 2009 and April 2014 letters satisfied the general duty to notify provisions.  The April 2015 supplemental statement of the case (SSOC) satisfied the provisions of 38 C.F.R. § 3.304(f) (2015), which indicate that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the claimant's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Although the April 2014 notice and the April 2015 SSOC were provided after the initial decision on the claim, the claim was properly readjudicated most recently in the December 2015 SSOC, which cured any timing defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration.  Pursuant to the Board's April 2014, December 2014, and July 2015 remands, more recent VA treatment records and private treatment records were obtained.

The Veteran was provided VA medical examinations in February 2010, June 2014, and April 2015 and the April 2015 examiner rendered an addendum opinion in November 2015.  In December 2014, the Board found that the June 2014 VA examiner's opinion was inadequate because the examiner applied diagnostic criteria from the DSM-5 when the criteria from DSM-IV governs the Veteran's claim and the examiner failed to address prior diagnoses of PTSD and depression.  As such, the June 2014 VA examiner's opinion is afforded no probative value and will not be discussed further.  The February 2010 and April 2015 examination reports and opinions, along with the November 2015 addendum medical opinion, are sufficient evidence for deciding the claim.  The reports and opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, apply the DSM-IV, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.
Service Connection

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, based on in-service occurrences.  The Veteran asserts that he was physically and sexually assaulted several times during service beginning in 1966.

The Veteran served on active duty from July 1966 to July 1970.  Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment for an assault or a psychiatric disorder.  Service personnel records, including, performance evaluations, consistently show outstanding performance.  See, e.g., Performance evaluation (July 1967) ("I highly recommend he be promoted at the earliest date.  He is one of the finest airmen that I have ever known.").  

After separation from service, in November 2004, the Veteran reported nightmares of being physically assaulted by his drill sergeant.  

In January 2005, a VA nurse's impression was major depressive disorder and PTSD.  In March 2005, a VA psychologist reported that the Veteran met the criteria for depression but did not meet the criteria for PTSD.  The rationale was that the Veteran's reported PTSD stressors (being thumped on the nose by a drill sergeant and told he would make nothing of himself and being told by gate guards that he was being unprofessional by kissing his girlfriend) do not meet the criteria A trauma needed for the diagnosis of PTSD.  In September 2005, the Veteran complained about the VA psychologist's opinion that his reported stressors do not meet the criteria A.  The Veteran also reported recent memories of coersion to participate in sexual blanket parties.  The Veteran explained that he was not sexually assaulted but felt intimidated and pressured to engage.

In July 2006, the Veteran reported that during service that he was inappropriately touched while in bed and that he had a blanket thrown over head and was beaten.

In March 2008, the Veteran reported that he was sexually assaulted by several men in service.  He explained that he had previously denied sexual assault because of shame and guilt.  In September 2008, diagnosed with major depressive disorder and PTSD in accordance with the DSM-IV.

In October 2009, the Veteran filed a claim for service connection for PTSD.

In February 2010, a VA examiner opined that the evidence of record did not substantiate the Veteran's reported sexual assault.  The examiner highlighted a November 1967 report that states that the Veteran was a very good worker, got along well with others, and was expected to go far.  The examiner also cited a December 1967 report that states that the Veteran's good humor promoted good harmony in his section.   The examiner noted that the Veteran's military bearing and appearance was above reproach.  The examiner further explained that there was no decrease in performance or treatments that would corroborate the Veteran's contention that he was sexually assaulted.

During the June 2014 VA examination, the Veteran reported that at least six men raped and beat him on November 30, 1967.

During the April 2015 VA examination, the Veteran reported that at least six men raped and beat him on him on October 30, 1966.  He also reported being singled out as the "little fat boy" in boot camp.  The examiner found that the Veteran's stressor is related to military sexual trauma; however, the examiner found that there are no markers that may substantiate the stressor.  The examiner explained that the Veteran married his current wife in May 1967 and reports an adequate relationship with her and their son.  The examiner further noted that the Veteran has a long history of work as a diesel mechanic, even working in supervisory positions and that he was able to maintain this level of functioning without treatment until 2004.  The examiner noted that there are no markers for military sexual trauma, no diagnosis until more than 35 years after the reported incident, and no indication of functional limitations following the incident.  Therefore, the examiner concluded that based on the DSM-IV diagnostic criteria, there is no evidence of a psychiatric disorder prior to 2004.  The examiner acknowledged prior diagnosis and treatment of PTSD and depression but opined that, overall, the evidence does not support that either of these psychiatric conditions are a result of military sexual trauma.  The examiner concluded that it is less likely than not that the Veteran's current psychiatric symptoms are a result of military sexual trauma.

In a November 2015 addendum opinion, the examiner opined that he Veteran's current psychiatric problems are not related to service.  She reiterated that she could not find any markers suggestive of assault from the Veteran's military records.  She explained that reviews of the Veteran's behavior/attitude throughout his military experience are suggestive of stable functioning (prior to and following the time of the reported assault).  She also noted that there is no evidence of treatment for this problem while in the military, nor for over 35 years after the alleged incidents.  The examiner concluded that she is unable to identify a link between the Veteran's current symptoms of emotional distress and his military experiences.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2015). 

VA has implemented DSM-V.  The Secretary, VA, however, has determined DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in October 2012.  Hence, DSM-IV governs the Veteran's claim.

It is undisputed that the Veteran has a current psychiatric disorder as he has been diagnosed with PTSD and major depressive disorder in accordance with 38 C.F.R. § 4.125(a) during the pendency of the appeal.  Accordingly, this claim turns on whether major depressive disorder is related to service and whether PTSD is related to a substantiated in-service stressor.

While Veteran is competent to report symptoms within the realm of his personal experience, such as nightmares, he is not competent to self-diagnose a psychiatric disorder, such as major depressive disorder or PTSD, because such diagnoses fall outside the realm of common knowledge of a lay person, that is, they cannot be made based on mere personal observation, which comes through sensory perception.  See Young v. McDonald, 2013-7116, 2014 WL 4400766 *4 (Fed. Cir. Sept. 8, 2014)( "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify." ); Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  An opinion as to their etiology is equally complex, especially given that a psychiatric disorder was initially diagnosed more than 30 years after separation from service.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex psychiatric disorders.  Accordingly, he is not competent to self-diagnose a psychiatric disorder, such as PTSD or major depressive disorder, or offer an opinion as to their etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence of record pertaining to causation or a nexus to service or a verified in-service stressor consists of the VA medical examiner's April 2015 and November 2015 opinions.  The VA examiner, a clinical psychologist, explained that the Veteran's current psychiatric disorder had its onset in 2004 and is not related to his service, including the reported in-service assaults.  The opinions of the VA examiner constitute competent and persuasive medical evidence with respect to the onset of the current psychiatric disorders and any nexus to service, which opposes rather than supports the claim.   

The unfavorable opinion was rendered by a medical professional who reviewed the Veteran's file on multiple occasions and supported her conclusions with reasoned analysis and who is qualified through education, training, or experience to offer medical diagnoses and opinions.  The medical opinions are afforded significant weight because they are factually accurate, fully articulated, and based on sound reasoning.  Additionally, the record is absent any competent opinion that opposes that of the VA examiner.

The preponderance of the evidence is against the claim for a psychiatric disorder, to include PTSD and major depressive disorder; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


